Citation Nr: 1502252	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  10-27 680A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left foot disorder.

2.  Entitlement to service connection for a left hip disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 2000 to June 2008.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied his claims of entitlement to service connection for right ear hearing loss, arthritis, left foot pain, right knee pain, left knee pain, left hip pain, and a left wrist ganglion cyst.

In June 2013, the Board remanded these claims to accommodate the Veteran's request for a hearing before the Board.  Resultantly, in December 2013, in support of his claims, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  A transcript of the hearing has been associated with the claims file, so is of record.  

Subsequently, in April 2014, the Board granted the Veteran's claims of entitlement to service connection for multiple-joint arthritis, diagnosed as rheumatoid arthritis, also for his left and right knee disabilities, diagnosed as patella tendonitis, and left wrist ganglion cyst, but instead remanded these remaining claims for left foot and left hip disorders for further development - namely, for a VA examination and medical nexus opinion regarding the nature and etiology of these claimed disorders, especially insofar as their posited relationship with his military service.


FINDINGS OF FACT

1.  The Veteran's left foot disorder is not shown by the most probative (meaning most competent and credible) evidence to be etiologically related to his active military service.

2.  And he does not have a current left hip disorder and has not since or contemporaneous to the filing of this claim.


CONCLUSIONS OF LAW

1.  The Veteran's left foot disorder was not incurred in or aggravated by his service and may not be presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  He has not shown he has any ratable disability owing to a left hip disorder, much less as a result or consequence of his military service.  Id.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

Here, prior to initially adjudicating the Veteran's claims, so in the preferred sequence, a January 2008 letter was sent to him in accordance with the duty-to-notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.  He was duly notified of the evidence that was needed to substantiate his claims, of information and evidence that VA would obtain, and of the information and evidence he was expected to provide, and told that VA would assist him in obtaining supporting evidence, but that it was his ultimate responsibility to provide VA any evidence pertaining to his claims.  He was also notified of the criteria for establishing a "downstream" disability rating and effective date in the eventuality service connection is ultimately granted.  See Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Therefore, he has received all required notice concerning his claims.

VA's duty to assist under the VCAA includes helping the claimant obtain relevant records, including service treatment records (STRs) and other pertinent records, such as regarding his evaluation and treatment since service, whether from VA or private healthcare providers, as well as providing an examination or obtaining a medical opinion when needed to make a decision on a claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board also finds that VA has made reasonable efforts to assist him in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2014). To this end, his service treatment records (STRs) have been obtained and associated with his claims file for consideration, as well as all post-service pertinent or identified records that could be obtained.  

As also already alluded to, the April 2014 remand was to have the Veteran undergo a VA compensation examination for a medical nexus opinion regarding the origins of these claimed left foot and left hip disorders.  To this end, in September 2014 he had a VA compensation examination for this necessary medical nexus opinion.  The Board finds the VA examination and resultant medical nexus opinions are adequate for deciding these claims because the examiner reviewed the claims file for the pertinent history, considered the Veteran's contentions, and most importantly supported the medical conclusion with data and explanatory rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).


Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for these claims has been met.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Moreover, there was compliance, certainly substantial compliance, with the April 2014 remand directives, in turn allowing the Board to proceed with its adjudication of these claims rather than again remand them.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As for the December 2013 hearing, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that a presiding Veterans Law Judge (VLJ) or hearing officer has two duties to comply with a pertinent VA regulation, 38 C.F.R. § 3.103(c)(2) .  The first duty is to explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant.  Id., at 496. Second, the presiding VLJ or hearing officer must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id., at 496-97.  There was compliance with these two duties, as the VLJ fully explained the issues on appeal and attempted to identify any evidence that might be missing from the record by asking the Veteran about his symptoms, treatment history, and believed origins of these alleged disorders.

II.  General Statutes, Regulations and Precedent Cases Governing Claims of Entitlement to Service Connection

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2014).  In order to establish entitlement to direct service connection for a claimed disorder, the following must be shown:  (1) that the Veteran has the claimed disability or that he at least has at some point since the filing of his claim for the disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship ("nexus") between the presently-claimed disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or is legitimately questionable.  38 C.F.R. § 3.303(b) (2014).  But this alternative means of linking the currently-claimed condition to service is only available if the condition being claimed is one of those specifically identified in 38 C.F.R. § 3.309(a) as chronic, per se.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Federal Circuit Court nonetheless has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicolson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  But in determining whether statements submitted by a Veteran are credible, the Board may consider their internal consistency, facial plausibility, and consistency with other evidence submitted on his behalf.  Caluza v. Brown, 7 Vet. App. at 711, aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  Further, the Federal Circuit Court has held that, while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Consider also that a Veteran is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Whether lay versus medical evidence is needed to support a claim is determined on a case-by-case basis and dependent on the type of condition being claimed.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).


Once evidence is determined to be competent, the Board must additionally determine whether the evidence also is credible, as only then does it ultimately have probative value.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) ("[Competency] is a legal concept determining whether testimony may be heard and considered by the trier of fact, while [credibility] is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.")

In order to grant a Veteran's claim of entitlement to service connection for an alleged disability, VA must examine the evidence and determine whether the claim is supported or the evidence for and against it is in relative equipoise, meaning about evenly balanced, with the Veteran prevailing in either event, or whether instead a preponderance of the evidence is against the claim, in which case the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, VA shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

A. Left Foot Disorder

As concerning this particular claim, the Veteran's STRs document his complaints of a left foot injury.  A February 2007 left foot X-ray noted complaints of left foot pain.  Additionally, he reported left foot pain in his November 2007 Report of Medical History.  The evaluating clinician observed the Veteran had intermittent left lateral foot pain and sprain in January 2007, but that it was "last symptomatic 
2-3 months ago."  The Veteran's military service ended in June 2008.

An August 2008 VA examination resulted in a diagnosis of left foot pain, but significantly with no objective clinical evidence of any underlying disease accounting for the Veteran's subjective complaint of pain in this area.  
See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that mere "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.").  So the Board remanded this claim in April 2014 for another VA compensation examination and opinion to assist in determining the likelihood that the Veteran has a current left foot disorder that is the result of his active military service - including associated with the pain he had complained of in this foot during his service.  An intervening July 2013 Disability Benefits Questionnaire (DBQ) had reflected diagnoses of plantar fasciitis and Morton's neuroma.  But the Board remanded this claim in April 2014 for further medical comment concerning the likelihood that the Veteran's left foot disorder was related to his service.

He had this additional VA examination in September 2014 regarding his claimed left foot disorder.  The examiner confirmed the diagnoses of plantar fasciitis and Morton's neuroma, but as importantly indicated the Veteran's left foot disorder less likely than not incepted during his active military service from May 2000 to June 2008; or, even if involving arthritis, manifested to the required minimum compensable degree of at least 10-percent disabling within one year of the conclusion of his service, so by June 2009; or alternatively is otherwise related or attributable to or aggravated by his service.  In explanation, this additional VA examiner acknowledged that the Veteran's STRs showed his complaints of left foot pain in 2007, but also a normal foot X-ray.  She additionally observed that his left foot pain resolved and that his January 2008 separation examination was unremarkable for any left foot condition (so presumably including as an ongoing condition that could be considered chronic, i.e., permanent, traceable back to the left foot pain he had earlier complained about during his service).  She further observed that there were no medical records in the years immediately after the Veteran's discharge from service to support that the left foot condition noted in service had persisted after his service.  That, again, spoke to the notion of continuous symptoms and consequent chronic disability following the initial complaints.  Moreover, this VA examiner pointed out that the Veteran had worked actively as a Deputy with a police department, post service, for the past 6 years.  She surmised that it was possible that his current foot conditions were incurred during his duties as a Deputy, rather than anything owing to his military service.

After considering all of this evidence regarding the posited correlation ("nexus") between the Veteran's left foot disorder and his military service, the Board concludes that the preponderance of this evidence is against this claim.  The Board has given consideration to his lay statements that he had symptoms of a left foot disorder during his service (notably, pain).  Since his diagnoses of plantar fasciitis and Morton's neuroma, however, are complex rather than simple conditions, he must have supporting medical nexus evidence establishing this required linkage between these present-day conditions and his service.  That is to say, his mere lay statements alone concerning this purported relationship will not suffice.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (lay testimony is competent when it concerns the readily observable features or symptoms of injury or illness); but see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); Colantonio v. Shinseki, 606 F.3d 1378, 1382   (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278   (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue).  The Board did nonetheless obtain a medical opinion in this instance, and it is unfavorable to his claim for a left foot disorder.

One thing worth reiterating is that, merely because the Veteran experienced pain in his left foot during his service is not tantamount to showing he had chronic (permanent) resultant disability that persists even until today and is part and parcel of his more recent diagnoses of plantar fasciitis and Morton's neuroma.  The VA compensation examiner charged with making this important determination declined to make this association.  Ultimately, the Board must consider all of the evidence relevant to this claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  

Here, the competent medical evidence of record shows the Veteran's current left foot disorders are not related or attributable to his military service, including even to the pain he experienced in this foot during his service.  While he did have left foot pain in service, a February 2007 X-ray revealed no abnormalities.  Additionally, according to the report of his November 2007 medical examination, his left foot was asymptomatic.  Further, the September 2014 VA examiner opined that the present-day foot disorders were not attributable to the Veteran's military service, but instead possibly to his duties as a civilian deputy for the last several years.  Thus, the Board gives more probative weight to the advisory opinion than to the Veteran's lay assertions that his claimed condition is attributable to his service.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later); Struck v. Brown, 9 Vet. App. 145, 155-56 (1996) (Contemporaneous medical findings may be given more probative weight). 

It is important to keep in mind that, although lay persons are competent to provide opinions on some medical issues, see again Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, namely, diagnosing and determining the etiology of a left foot disorder, fall outside the realm of common knowledge of a lay person.  See Jandreau, supra.

For these reasons and bases, the Board finds that the preponderance of the evidence is against this claim of entitlement to service connection for a left foot disorder. Accordingly, the benefit-of-the-doubt rule does not apply, and this claim resultantly must be denied.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

B. 
Left Hip Disorder

The Veteran's STRs reflect that he had a left hip X-ray in May 2007 that revealed "no acute pathology of the left hip."  In June 2007 he had a bone scan that showed "mild activity at the left femoral head/neck junction [that] may represent an early stress fracture versus a Pitt's pit (synovial herniation pit).  An MRI would clarify." A subsequent June 2007 MRI of his left hip revealed no stress fracture, bone lesion or avascular necrosis of the femoral head.  The evaluating clinician commented that "there was no MRI correlation with the bone scan findings."  The Veteran's military service ended in June 2008.

Although the subsequent August 2008 VA examination resulted in a diagnosis of left hip pain, there was no objective clinical evidence of any underlying disease accounting for the Veteran's subjective complaint of pain in this area.  The December 2013 DBQ noted he had an incidental finding of a stress fracture in the left ilium in 2007, but that was most likely due to prior activity.  So, as already alluded to, the Board also remanded this claim in April 2014 for a VA examination and medical nexus opinion concerning the nature and etiology of any present-day left hip disorder.

The September 2014 VA examiner, however, determined the left hip condition now being claimed less likely than not incepted during the Veteran's active military service from May 2000 to June 2008; or, if involving arthritis, manifested to the required minimum compensable degree of at least 10-percent disabling within one year of the conclusion of his service, so by June 2009; or alternatively is otherwise related or attributable to or aggravated by his service.  In fact, she found no clinical evidence that he even had a current left hip disorder.  In explanation, she observed that his STRs showed that he was treated for complaints of left hip pain during his active military service from May 2000 to June 2008, but that his January 2008 Medical Board examination was unremarkable for any chronic left hip condition.  

In addition, she noted that the STRs showed pain in the left inguinal area and posterior hip area in the gluteal muscles, and that, for these complaints, the Veteran was assessed and evaluated during service by providers including orthopedics and a chiropractor.  She pointed out the Veteran nonetheless was not given a diagnosis of a left hip condition.  Instead, he was noted to have gluteal muscle spasms, myofascial pain, myositis, myalgia, sacroiliac pain and lumbago.  She explained that medical literature showed that the left hip area pain that he was referring to was actually in the left pelvis area, which is the sacroiliac area.  She continued that he did not manifest with complaints pertaining to his left hip joint but instead to the area of his left hip (that is to say the left sacroiliac area).  She pointed out that his muscle pain in the area was due to gluteal muscles spasm and sacroiliac joint dysfunction.  All of this ultimately led her to conclude that he did not have a left hip condition, nor did he have a stress fracture of the left hip resulting in any chronic left hip disability persisting still today.

The most fundamental requirement for any claim for service connection is that the Veteran must have proof he has the condition claimed.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); but see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in actual disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent and credible evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

Unfortunately, at no time since the filing of this claim for a left hip disorder in January 2008 has there been confirmation the Veteran has a left hip disorder, per se.  Resultantly, service connection for a left hip disorder is not warranted.  See Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000) (generally observing that, in the absence of proof of a current disability, there can be no valid claim because there is no present-day disability to relate or attribute to service).  Indeed, this is true even considering the evidence in the file immediately preceding the date of receipt of this claim.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (considering the application of McClain on a recent diagnosis predating the filing of a claim).  Contrarily, the most competent and credible evidence of record shows that the Veteran's subjective complaints of pain supposedly in his left hip are more generalized to the area and have been associated with myositis, myalgia, myofascial pain, sacroiliac joint pain and dysfunction, none of which in turn have been attributed to anything that occurred during his service.  

For these reasons and bases, the Board also finds that the preponderance of the evidence is against this claim of entitlement to service connection for a left hip disorder.  As such, the benefit-of-the-doubt rule does not apply, and this claim also resultantly must be denied.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

The claim of entitlement to service connection for a left foot disorder is denied.

The claim of entitlement to service connection for a left hip disorder also is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


